During the general debate of the General Assembly, all the States Members of the United Nations make their voices heard, and I am proud to be standing in this Hall representing the Kingdom of the Netherlands, which is made up of four autonomous countries located in Europe and the Caribbean: the Netherlands, Aruba, Curaçao and Sint Maarten. We are familiar with both the trade winds of the tropics and the cold gales of the North Sea. Anyone wishing to understand our character can best begin with a concept that is close to the heart of everyone in our Kingdom — freedom.
Over the coming year, we will be celebrating the seventy-fifth anniversary of our liberation from oppression and tyranny. From the city of Amsterdam to the smallest villages, there will be commemorations and celebrations by old and young alike. The Caribbean part of the Kingdom will also reflect on its own contribution to the allied struggle. We remain forever grateful to our allies both in and beyond Europe for the sacrifices that they made for our sake. This collective remembrance still moves and inspires us today.
For our Kingdom, freedom is bound up with cooperation with other countries, based on equality, justice, honest relations and international law. That is why we were involved in building the United Nations from its inception, and why we look forward to next year, when we will celebrate its seventy-fifth anniversary. As a platform for managing international conflicts and creating opportunities for people across the entire world, the United Nations is unparalleled in history.
We believe in multilateral cooperation. The Kingdom of the Netherlands is convinced that close collaboration within a broad-based partnership of States offers the best guarantee of freedom, security and prosperity for all. The fight against poverty and inequality is best served by joining forces at the international level. We believe that it is vital to express that clearly here in the General Assembly, given the pressure that that cooperation is under. We should cherish the multilateral system and its international agreements and rules as a precious achievement. Let us appreciate the value of what has been carefully built over many years. Let us acknowledge that we need one another, just as we did 75 years ago. In fact, we need each other more than ever. “The future we want, the United Nations we need” is the motto of next year’s session — a motto that offers plenty of food for thought. What kind of future do we want? Anyone who asks their children that question will get a clear answer. Our young people want a fair, clean and sustainable world that gives them the freedom to develop as individuals and discover who they are, where no one is left behind or has to fear violence, want or oppression. If we listen to the voices of the young, it is clear where we need to look for solutions. The Sustainable Development Goals (SDGs) will bring the world imagined by those young people closer. That is why it is essential that we put all our energies into achieving them.
We are concerned about the fact that in several countries and regions, young people risk losing all hope of a better future. One example is Venezuela, which is a neighbour of the Caribbean part of our Kingdom. We fervently hope that a way can be found out of the current stalemate by means of free and fair elections. In many places around the world people are not free to be themselves. In many places, there is no room for diversity, no respect for the rights and opportunities of minorities and no equality between men and women. As a result, breeding grounds for instability endure.
After all, every human being strives for recognition. If that recognition is denied, tensions and conflict are inevitable. We must hold firmly to the principle of freedom of religion or belief, including for minorities in places where the great majority profess a different faith. No one can prescribe how another person should think. Christians, Muslims, Hindus, Jews and people without religious convictions should be able to follow their own conscience in peace everywhere.
The Kingdom of the Netherlands welcomes the fact that the rights of lesbian, gay and transgender people and other minority communities are being enshrined in law in more and more places around the world. We hope that that trend continues. But, ultimately, words must translate into action. The fight against discrimination, whether open or hidden, must continue on every continent.
If we are to achieve the Sustainable Development Goals, we must protect human rights. The Kingdom of the Netherlands wants to work with all Member States to champion that aim. We have therefore announced our candidacy for a seat on the Human Rights Council from 2020 to 2022, and we hope to have the support of everyone here in the election this autumn. Human rights are for everyone, even those who have committed crimes and are punished for them. People are not infallible, which means that the administration of justice is not infallible either. An irreversible sentence can never be justified. The death penalty is a violation of the fundamental right to life. That is why the Netherlands, together with all other members of the European Union, advocates the abolition of capital punishment worldwide.
We care deeply about the plight of those who are victims of war and violence. Many are refugees and many have reached the point of despair. It is essential that people whose rights are trampled underfoot know that the United Nations is on their side. The Kingdom of the Netherlands is actively involved in the Secretary-General’s efforts to make United Nations peace missions more effective. The Action for Peacekeeping initiative is a crucial part of that process. It is equally important that we take effective action to combat terrorism and eliminate the factors that fuel it. As co-Chair of the Global Counterterrorism Forum, the Netherlands is firmly committed to that goal. Anyone guilty of genocide, war crimes, terrorism or human trafficking must be held to account. The Kingdom of the Netherlands is determined to combat impunity. This week, we will be hosting an event aimed at encouraging the criminal prosecution of fighters from the Islamic State in Iraq and the Levant, preferably in the region where they committed their atrocities. We will also continue our efforts to strengthen the International Criminal Court, which is an indispensable component of the international legal order. It is unacceptable for individuals responsible for international crimes to escape their just punishment. In this forum, I want to repeat that under Security Council resolution 2166 (2014), all countries, including Russia, must cooperate fully with efforts to establish the truth about the downing of Malaysia Airlines Flight MH-17 on 17 July 2014. The families of the 298 victims expect justice, and we will not rest until justice is done.
Human rights, peace and development opportunities for all are the cornerstones of the world order that we seek to build, and they are at the heart of the Sustainable Development Goals. Everyone deserves the chance to build a decent life and find respite in times of adversity. To that end, the United Nations is working with Member States in all manner of ways. But we are not working fast enough. At our current pace, we will not achieve our goals by 2030 in the area of reducing inequality, for example. We can and must speed up our efforts. The international community has shown in the past that it is capable of great things. Thirty years ago, one in three people lived in extreme poverty. Today that figure is one in 10. We have made a huge leap forward in just one generation. Let us take heart from that and put all our energies into reaching the Sustainable Development Goals. Among the many people working on those goals is my wife, the Secretary-General’s Special Advocate for Inclusive Finance for Development. For 10 years now, she has fulfilled that role with enormous drive, passion and pleasure.
Anyone who champions sustainable development must also champion climate action. Climate change is one of the biggest threats to the achievement of the SDGs. All over the world, people are feeling its impact. Climate change is affecting our livelihoods, security, health, living environments and future. The 2030 Agenda for Sustainable Development demands that we all take more action to combat climate change. The Secretary-General deserves praise for giving this issue such a prominent place in the General Assembly. Never before has international cooperation been so urgent for the future of our planet. Greenhouse gases do not recognize national borders. We can combat climate change only if we work together, and we are glad to heed the call to take responsibility and show ambition. Transitioning to a sustainable, circular economy is no simple task. Every Member State is wrestling with that challenge, including our Kingdom, and that is precisely why we all need one another. We must join forces and share our knowledge and experience.
In the Netherlands, the Government, municipalities, the business community, civil society and the general public have joined together with the goal of almost halving emissions by 2030 compared with 1990 levels. At the same time, we are partnering with Costa Rica to help developing countries that want to raise their climate ambitions and take action. The Nationally Determined Contributions Partnership is a vital platform in that regard, and we strongly urge the private sector to play its part and make greening a priority. As a country with more than 1,000 years of experience in water management, the Netherlands is also an expert partner for anyone working to enhance flood protection. We are proud that Dutch engineers and water managers are doing their part all over the world. What is more, next year we will be hosting the international Climate Adaptation Summit.
As we approach next year’s celebrations to mark the seventy-fifth anniversary of the United Nations, the Kingdom of the Netherlands sees this as a time for reflection. How can we ensure that as the twenty-first century unfolds, the United Nations remains fit for purpose? After the horrors of two world wars, we created a multilateral system based on dialogue and cooperation, a system that places international agreements and rules above ultranationalism and power-based spheres of influence. As a result, we have improved the lives of billions of people and made our world more secure, and that is a unique achievement.
The Kingdom of the Netherlands believes in the need for an effective multilateral system because it offers the best guarantee of stability, peace and sustainable development. That does not mean that we can simply carry on the way we were. Reforms are needed in order to prevent the system from coming to a standstill and losing its credibility. The reforms initiated by the Secretary-General must be put into practice as a matter of urgency. He has our full support. In order to achieve that, it is crucial that Member States honour their financial commitments. It is also essential that United Nations organizations improve their cooperation and that financial resources be spent smartly and efficiently in order to achieve the best possible return for the people they are intended to help. Every person counts; every Member State counts. The United Nations will have an inclusive future or no future at all. The voices of small island developing States must therefore be heard more at the United Nations level, because their concerns have too often fallen on deaf ears.
Together, we can make our world greater. So let us remember where we began, 75 years ago. Let us realize that the building of an international framework for cooperation has given billions of people hope, security and confidence. Let us retain those achievements and uphold the values of the United Nations. But at the same time, let us rejuvenate our United Nations so it is fit for purpose in today’s world.
